United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-4150
                                   ___________

Calvin Withers, PFC.,                  *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the Eastern
Arkansas Highway Police; Arkansas      * District of Arkansas.
Highway & Transportation               *
Department; Captain George Coffman; *            [UNPUBLISHED]
Captain Don Hastings; Lieutenant Jan *
Weinberg,                              *
                                       *
            Appellees.                 *
                                  ___________

                         Submitted: January 17, 2001

                               Filed: January 23, 2001
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE Circuit Judges.
                          ___________

PER CURIAM.

     Calvin Withers appeals from the district court’s1 order granting summary
judgment to defendants in this civil action in which he claimed employment


      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
discrimination and retaliation, and violation of his civil rights. Upon careful review of
the record and the parties’ submissions, we conclude that the district court properly
granted summary judgment for the reasons explained in its order. Accordingly, we
affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-